Citation Nr: 1628034	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-03 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a rating greater than 70 percent for anxiety disorder with posttraumatic stress disorder (PTSD) features and depressive disorder, cognitive disorder and personality disorder. 

2. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1996 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2011 and August 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issues on appeal must be remanded for further development to ensure they are afforded every due consideration, and to aid the Board in making an informed decision. 

Additional development of the record is required.  Specifically, a new VA examination must be arranged to evaluate the severity of the Veteran's service-connected psychiatric disorder, as the last VA examination was performed in February 2011 and is over five years old.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); 38 C.F.R. § 3.327(a) (2015).  The Board also notes that the examiner did not provide an explanation for finding that the Veteran's symptoms and functional impairment were due to substance abuse instead of his psychiatric disorder.  Moreover, there are no VA treatment records in the file dated after January 2012, with the exception of an April 2013 record submitted by the Veteran, which shows he has continued to receive psychiatric treatment.  The evidence is not sufficient to make an informed decision.  Cf. 38 C.F.R. § 4.126 (2015) (VA must take into account all of the symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination).  

Resolution of entitlement to TDIU is dependent on the development and outcome of the increased rating claim for the Veteran's psychiatric disability.  Accordingly, the Board will defer consideration of entitlement to TDIU at this time.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to identify any private treatment records pertaining to his psychiatric disability since January 2012, and to submit any other evidence in support of the claim.  Then, take appropriate steps to secure copies of any treatment records sufficiently identified by him which are not currently of record 

2. Obtain the Veteran's outstanding VA treatment records from the Overton Brooks VA Medical Center and associated outpatient clinics from January 2012 forward and add them to the claims file. 

3. Arrange for a VA examination to assess the current level of severity of the Veteran's psychiatric disability, including its impact on occupational and social functioning.  The claims file must be made available to the examiner for review.  All clinical findings must be recorded.

A complete explanation must be provided in support of any findings as to the level of occupational and social impairment caused by the Veteran's psychiatric disability. 

4. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5. Finally, after completing any other development that may be indicated, readjudicate the claims.  If the benefits sought are not granted, the Veteran must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




